Exhibit 10.21

2003 Stock Incentive Plan
for Employees
of Honeywell International Inc. and its Affiliates

RESTRICTED UNIT AGREEMENT

          RESTRICTED UNIT AGREEMENT made in Morris Township, New Jersey, as of
the _________________ (the “Date of Grant”), between Honeywell International
Inc. (the “Company”) and ____________(the “Employee”).

 

 

 

1.

Grant of Award. The Company has granted you _____________ Restricted Units,
subject to the provisions of this Agreement. The Company will hold the
Restricted Units in a bookkeeping account on your behalf until they become
payable or0are forfeited or cancelled.

 

 

2.

Payment Amount. Each Restricted Unit represents one (1) Share of Common Stock.
Except as otherwise determined by the Management Development and Compensation
Committee (the “Committee”), in its sole discretion, you will be paid a Dividend
Equivalent in an amount equal to any cash or stock dividends paid by the Company
upon one Share of Common Stock for each Restricted Unit credited to your
account.

 

 

 

3.

Vesting. Except in the event of your Full Retirement, death, Disability, or a
Change in Control, or as otherwise provided in this Agreement, the restrictions
on the Restricted Units will lapse incrementally as follows: (vesting schedule
within seven-year period). Your vested right will be calculated on the relevant
anniversary of the Date of Grant or upon your Termination of Employment, other
than by reason of your Full Retirement, death, Disability, or a Change in
Control if earlier. No partial credit will be given for partial years of
employment.

 

 

4.

Form of Payment. Vested Restricted Units will be redeemed solely for Shares.
Dividend Equivalents will always be paid in cash.

 

 

5.

Deferral of Payment. If you would like to defer payment on the Restricted Units,
you may make a request to the Committee in writing in the form and at the time
designated by the Committee. You must submit a suggested payment schedule with
the request for deferral. The Committee may, in its sole discretion, determine
whether to permit deferral of payment in the manner requested. If the Committee
does not accept your proposed payment schedule, then payment will be made as
provided in paragraph 4.

 

 

6.

Termination of Employment. Any Restricted Units that have not vested as of your
Termination of Employment, other than by reason of your Full Retirement, death,
Disability, or a Change in Control, will immediately be forfeited, and your
rights with respect to these Restricted Units will end.

1/6

--------------------------------------------------------------------------------



 

 

 

7.

Retirement, Death or Disability. If your employment with the Company terminates
because of your Full Retirement, death or Disability, any remaining restrictions
on Restricted Units will lapse, and payment on the Award will be made as soon as
practicable. If you are deceased, the Company will make a payment to your estate
only after the Committee has determined that the payee is the duly appointed
executor or administrator of your estate.

 

 

8.

Change in Control. In the event of a Change in Control, any restrictions on
Restricted Units that have not lapsed or terminated as of the date of Change in
Control will immediately lapse. No later than 90 days after the date of Change
in Control, you will receive for the Restricted Units a single payment in cash
equal to the product of the number of outstanding Restricted Units as of the
date of Change in Control (including any Restricted Units whose restrictions
have terminated pursuant to this paragraph 8) and a multiplication factor, as
set forth in the Plan. If you elected to defer payment of any portion of the
Award, then the Restricted Units will continue to be deferred in accordance with
paragraph 5.

 

 

 

9.

Withholdings. The Company will have the right, prior to any issuance or delivery
of Shares on Restricted Units, to withhold or require from you the amount
necessary to satisfy applicable tax requirements, as determined by the
Committee.

 

 

10.

Transfer of Award. You may not transfer any interest in Restricted Units except
by will or the laws of descent and distribution. Any other attempt to dispose of
your interest in Restricted Units will be null and void.

 

 

11.

Forfeiture of Awards.

 

 

 

 

(a)

By accepting the Award, you expressly agree and acknowledge that the forfeiture
provisions of subparagraph (b) will apply if, from the Date of Grant of these
Restricted Units until the date that is twenty-four (24) months after your
Termination of Employment, for any reason, you enter into an employment or
consultation agreement or arrangement (including any arrangement for service as
an agent, partner, stockholder, consultant, officer or director) with any entity
or person engaged in a business in which the Company or any Affiliate is engaged
if the business is competitive (in the sole judgment of the Committee) with the
Company or an Affiliate and the Committee has not approved the arrangement in
writing.

 

 

 

 

(b)

If the Committee determines, in its sole judgment, that you have engaged in an
act that violates subparagraph (a) prior to the 24-month anniversary of your
Termination of Employment, your outstanding Restricted Units will immediately be
rescinded, and you will forfeit any rights you have with respect to these
Restricted Units as of the date of the Committee’s determination. In addition,
you hereby agree and promise immediately to deliver to the Company, Shares equal
in value to the amount of any Restricted Units you received payment for during
the period beginning six (6) months prior to your Termination of Employment and
ending on the date of the Committee’s determination.

 

 

 

12.

Restrictions on Payment of Shares. Payment of Shares for your Restricted Units
is subject to the conditions that, to the extent required at the time of
exercise, (a) the Shares underlying the Restricted Units will be duly listed,
upon official notice of redemption, upon the NYSE, and (b) a Registration
Statement under the Securities Act of 1933 with respect to the Shares will be
effective. The Company will not be required to deliver any Common Stock until
all applicable

2/6

--------------------------------------------------------------------------------



 

 

 

 

federal and state laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by counsel for the Company.

 

 

13.

Adjustments. In the event of any stock split, reverse stock split, dividend or
other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee may, in its sole discretion, adjust the number and kind
of Shares covered by the Restricted Units and other relevant provisions to the
extent necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be provided by the Restricted Units. Any such
determinations and adjustments made by the Committee will be binding on all
persons.

 

 

14.

Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under applicable securities laws in respect of trading in the
Company’s securities. The Company will have the right to recover, or receive
reimbursement for, any compensation or profit you realize on the disposition of
Shares received for Restricted Units to the extent that the Company has a right
of recovery or reimbursement under applicable securities laws.

 

 

15.

Plan Terms Govern. The vesting and redemption of Restricted Units, the
disposition of any Shares received for Restricted Units, and the treatment of
gain on the disposition of these Shares are subject to the provisions of the
Plan and any rules that the Committee may prescribe. The Plan document, as may
be amended from time to time, is incorporated into this Agreement. Capitalized
terms used in this Agreement have the meaning set forth in the Plan, unless
otherwise stated in this Agreement. In the event of any conflict between the
terms of the Plan and the terms of this Agreement, the Plan will control. By
accepting the Award, you acknowledge receipt of the Plan and the prospectus, as
in effect on the date of this Agreement.

3/6

--------------------------------------------------------------------------------



 

 

 

16.

Personal Data.

 

 

 

(a)

By entering into this Agreement, and as a condition of the grant of the
Restricted Units, you expressly consent to the collection, use, and transfer of
personal data as described in this Section to the full extent permitted by and
in full compliance with applicable law.

 

 

 

 

(b)

You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all Restricted Units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

 

 

 

(c)

You further understand that part or all of your Data may be also held by the
Company and/or its Subsidiaries and Affiliates, pursuant to a transfer made in
the past with your consent, in respect of any previous grant of restricted units
or awards, which was made for the same purposes of managing and administering of
previous award/incentive plans, or for other purposes.

 

 

 

 

(d)

You further understand that your local employer will transfer Data to the
Company and/or its Subsidiaries and Affiliates among themselves as necessary for
the purposes of implementation, administration, and management of the your
participation in the Plan, and that the Company and/or its Subsidiaries and
Affiliates may transfer data among themselves, and/or each, in turn, further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Recipients”).

 

 

 

 

(e)

You understand that the Company and/or its Subsidiaries and Affiliates, as well
as the Data Recipients, are or may be located in your country of residence or
elsewhere, such as the United States. You authorize the Company and/or its
Subsidiaries and Affiliates, as well as Data Recipients, to receive, possess,
use, retain, and transfer Data in electronic or other form, for the purposes of
implementing, administering, and managing your participation in the Plan,
including any transfer of such Data, as may be required for the administration
of the Plan and/or the subsequent holding of Shares on your behalf, to a broker
or third party with whom the Shares may be deposited.

 

 

 

 

(f)

You understand that you may show your opposition to the processing and transfer
of your Data, and, may at any time, review the Data, request that any necessary
amendments be made to it, or withdraw your consent herein in writing by
contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

 

 

17.

Discretionary Nature and Acceptance of Award. By accepting this Award, you agree
to be bound by the terms of this Agreement and acknowledge that:

 

 

 

(a)

The Company (and not your local employer) is granting your Restricted Units.
Furthermore, this Agreement is not derived from any preexisting labor
relationship between you and the Company, but rather from a mercantile
relationship.

4/6

--------------------------------------------------------------------------------



 

 

 

 

(b)

The Company may administer the Plan from outside your country of residence and
that United States law will govern all Restricted Units granted under the Plan.

 

 

 

 

(c)

That benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

 

 

 

(d)

The benefits and rights provided under the Plan are not to be considered part of
your salary or compensation under your employment with your local employer for
purposes of calculating any severance, resignation, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind. You waive any and all rights to compensation or damages as a result of the
termination of employment with your local employer for any reason whatsoever
insofar as those rights result, or may result, from the loss or diminution in
value of such rights under the Plan or your ceasing to have any rights under, or
ceasing to be entitled to any rights under, the Plan as a result of such
termination.

 

 

 

 

(e)

The grant of Restricted Units hereunder, and any future grant of Restricted
Units under the Plan, is entirely voluntary, and at the complete discretion of
the Company. Neither the grant of the Restricted Units nor any future grant of
any Restricted Units by the Company shall be deemed to create any obligation to
grant any further Restricted Units, whether or not such a reservation is
explicitly stated at the time of such a grant. The Company has the right, at any
time and/or on an annual basis, to amend, suspend or terminate the Plan;
provided, however, that no such amendment, suspension, or termination shall
adversely affect your rights hereunder.

 

 

 

 

(f)

The Plan shall not be deemed to constitute, and shall not be construed by you to
constitute, part of the terms and conditions of employment. The Company shall
not incur any liability of any kind to you as a result of any change or
amendment, or any cancellation, of the Plan at any time.

 

 

 

 

(g)

Participation in the Plan shall not be deemed to constitute, and shall not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

 

18.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Restricted Units is not secured by a
trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific asset of the Company by reason of this Award or
the account established on your behalf. You have no rights as a shareowner of
the Company pursuant to the Restricted Units until Shares are actually delivered
to you.

 

 

19.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Restricted Units.
This Agreement supersedes any prior agreements, commitments or negotiations
concerning the Restricted Units.

 

 

20.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration,

5/6

--------------------------------------------------------------------------------



 

 

 

 

scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.

 

 

21.

Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Stock Plan without your consent to the extent necessary or
desirable to comply with the requirements of Code section 409A, the Treasury
regulations and other guidance thereunder.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
the facsimile signature of its Chairman of the Board and Chief Executive Officer
as of the day and year first above written. By consenting to this Agreement, you
agree to the following: (i) you have carefully read, fully understand and agree
to all of the terms and conditions described in this Agreement and the Plan; and
(ii) you understand and agree that this Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Award, and that
any prior agreements, commitments or negotiations concerning the Restricted
Units are replaced and superseded. You will be deemed to consent to the
application of the terms and conditions set forth in this Agreement and the Plan
unless you contact Honeywell International Inc., Executive Compensation/AB-1D,
101 Columbia Road, Morristown, NJ 07962 in writing within thirty (30) days of
the date of this Agreement.

 

 

 

 

 

Honeywell International Inc.

 

 

 

By: 

David M. Cote

 

 

Chairman of the Board and

 

 

Chief Executive Officer

 

 

 

 

I Accept

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Signature

Date

6/6

--------------------------------------------------------------------------------